Citation Nr: 1721436	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a claimed additional disability of residuals of eye surgery, claimed to have been caused by VA treatment.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1991 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, November 2011, and March 2016 rating decisions by the RO in Muskogee, Oklahoma.  In January 2008, the RO granted service connection for panic disorder and assigned a 30 percent disability rating effective September 20, 2007.  In November 2011, the RO granted service connection for a left shoulder disability and a left shoulder scar, assigning disability ratings of 20 and 0 percent, respectively.  A March 2016 rating decision denied compensation under 38 U.S.C.A. § 1151 for residuals of eye surgery, claimed as due to VA treatment.  

This case was previously before the Board in June 2014, where the Board granted a 50 percent disability rating for panic disorder for the period from September 20, 2007 to September 8, 2009, granted a 30 percent rating for the left shoulder disability, effective May 9, 2011, and granted a 10 percent rating for the left shoulder scar for the period from May 9, 2011 to May 7, 2012.  The June 2014 Board decision also noted that an informal claim for TDIU was raised in a December 2009 VA mental health examination report, and remanded the TDIU issue for additional development, to include providing the Veteran with TDIU notice in accordance with 38 C.F.R. § 3.159 (2016).  A September 2014 TDIU notice letter has been associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

In a June 2016 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board videoconference hearing as to the issue of compensation under 38 U.S.C.A. § 1151 for residuals of eye surgery.  When certifying the issue to the Board, the RO noted on an August 2016 VA Form 8 that a Board hearing had been requested.  To date, a hearing has not been scheduled, and there is no indication that the hearing request has been withdrawn; therefore, a remand is necessary to schedule a videoconference Board hearing.  

As the TDIU issue on appeal appears to be intertwined with the 38 U.S.C.A. § 1151 issue in appellate status, the Board will defer a decision on the TDIU issue until after the Veteran is afforded a videoconference Board hearing.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing before a member of the Board.  The RO should notify the Veteran and appointed representative of the date and time of the hearing.  Once the Board videoconference hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




